Case: 14-60289       Document: 00512984361         Page: 1     Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60289
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 27, 2015
MUHAMMAD NAVID ASRAR,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 961 229


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Muhammad Navid Asrar, a native and citizen of Pakistan, petitions for
review of an order of the Board of Immigration Appeals (BIA) denying his
untimely motion to reopen removal proceedings, in which he unsuccessfully
sought withholding of removal and relief under the Convention Against
Torture. Asrar moved to reopen based on an alleged breach of confidentiality,
which he asserted resulted in changed conditions or circumstances in Pakistan.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60289     Document: 00512984361     Page: 2   Date Filed: 03/27/2015


                                  No. 14-60289

Asrar asserts: the BIA’s rejection of his claim that the removal proceedings
should be reopened based on his breach-of-confidentiality claim was arbitrary
and contrary to law; and the BIA erred in concluding there was no evidence of
a breach, and in determining he failed to show changed-country conditions.
      Asrar was convicted of an aggravated felony (unlawful possession of
ammunition) and sentenced to 42 months’ imprisonment. Subsequently, he
was ordered removed to Pakistan. His petition for review was dismissed for
lack of jurisdiction because he was removable as an alien who had been
convicted of an aggravated felony and failed to raise a constitutional claim or
a question of law.    Asrar v. Gonzales, 229 F. App’x 326 (5th Cir. 2007).
Therefore, with respect to the denial of Asrar’s motion to reopen, we have
jurisdiction to review only constitutional and legal questions. E.g., Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012).
      Whether the BIA erroneously weighed or ignored evidence regarding
changed conditions in Pakistan, which Asrar alleged resulted from the
purported confidentiality breach, and whether the evidence Asrar presented
established such changed conditions, are questions of fact and do not raise
either a constitutional or legal question. E.g., id.
      DISMISSED.




                                        2